DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 1 is objected to because the phrase “entire portion” miscommunicates the intended single portion mentioned previously as “a portion”. The examiner recommends using the phrase “at least one portion” in both occurrences.
Claim 9 is objected to because the use of the word “and” in the phrase “tubular body; and a bar” implies the bolt casing comprises of both. The word “and” should be replaced with “or” as the previous statement says “one of the following”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites the limitation “can be housed” and “can be formed”. It is indefinite and unclear if the limitations are intended to be housed, or to be formed. Anything can be formed or housed to anything else. The examiner will interpret “can be” as having the capability to be.

Claim 12 uses language that is not clear. It is indefinite and unclear if the material should be harder than that of the bolt casing and a specific material, or if the material needs to only meet one of those listed. The examiner will interpret the claim as the spacer member comprises of material that is at least one of the following; harder than that of the bolt casing, stainless steel, aluminum, or zinc alloy material.
Claim 15 recites the limitation “can be enclosed”. It is indefinite and unclear if the limitation is intended to have the cutting barrier and spacer member enclosed in the bolt case, or not. The examiner will interpret “can be” as having the capability to be.
Claim 16 recites the limitations “can be attached” and “can be housed”. It is indefinite and unclear if the limitations are intended to be attached or housed. Anything can be attached or housed to anything else. The examiner will interpret “can be” as having the capability to be.
Claim 16 and 17 recite the limitation “the cavity”. There is insufficient antecedent basis for this limitation in the claim as their dependent claim, claim 1, does not mention a cavity. The examiner will interpret the limitation as “a cavity of the bolt casing”.
Claim 17 is unclear if the limitations listed are different from those listed in the claim it depends on, claim 1. For example, is “a cutting barrier” a different component 
Claim 17 recites the limitations “can be housed” and “can be formed”. It is indefinite and unclear if the limitations are intended to be housed, or to be formed. Anything can be formed or housed to anything else. The examiner will interpret “can be” as having the capability to be.
Claim 24 recites “its” and “it”. It is unclear what is the intended understanding of “it”. The examiner will interpret “it” as the throw bolt.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

    PNG
    media_image1.png
    683
    840
    media_image1.png
    Greyscale

Claims 1, 2, 6, 7, 9, 10, 12, 14-17, 21, 22, 24, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fann et al. (US 5551264 A), hereinafter Fann.
	In regard to claim 1, Fann teaches a throw lock assembly to lock a gateway, comprising: 
a throw bolt (9), a bolt holder (90) and a bolt keeper (The prior art does not mention a keeper. However, it is known in the art that for a lock to function as a lock, the bolt must be inserted into a keeper), and the throw bolt (9) comprising a cutting barrier (94) and a bolt casing (92) to house the cutting barrier (94), the cutting barrier (94) being harder than the bolt casing (92) (The cutting barrier is described as being made from high-carbon steel, column 6 line 46, which is stronger than what the bolt casing is described as being made from, stainless 
configured such that when arranged as in use, the throw bolt (see FIG. 9) will be moveably coupled to the bolt holder (90), and can be moved between a locking position and a non-locking position, in which in the locking position, a throw portion (See FIG. 9) of the throw bolt (9) will project from the bolt holder (90) and extend into the bolt keeper (known to exist), and in the non-locking position, the throw bolt (9) will be retracted from the bolt keeper (known to exist) (Column 5, lines 51-55 describe how FIGS 7 and 8 show the extended and retracted position of the bolt which is known in the art to extend into a bolt keeper); 
and in which the throw portion (see FIG. 9) of the throw bolt (9) will include at least a portion of the cutting barrier (the throw portion includes the cutting barrier), and the entire portion of the cutting barrier (94) in the throw portion (see FIG. 9) will be shielded (When the bolt is extended, the cutting barrier is shielded by the bolt keeper, bolt casing, and spacer member); 
in which the throw bolt (9) comprises a spacer member (93) that can be housed within the bolt casing (92), arranged between the cutting barrier (94) and a side wall of the bolt casing (92) (the spacer member is arranged between both walls of the bolt casing and the cutting barrier); 
in which the spacer member (93) comprises material having lower hardness than the cutting barrier (94) (The cutting barrier is described as being made from high-carbon steel, column 6 line 46, while the spacer member is describes as being made from metals with lower hardness including zinc alloy or copper, column 6 line 10); 

in which the spacer member (93) is configured such that the recess (936) can be formed through the side wall of the bolt casing (92) and into the spacer member (93), without passing through the spacer member (93) (the recess 936 on the spacer member 93 can be formed through the side wall of the bolt casing into the spacer member without fully going through the spacer member by limiting the depth of drilling the recess. It would not impede the function of the engagement member and would result in the recess being formed through the bolt casing 92 side wall to where the engagement member end is flush with the outer wall of the bolt casing).
In regard to claim 2, Fann teaches the throw lock assembly as claimed in claim 1, configured such that when assembled as in use, and the throw bolt (9) is in the locking position, the cutting barrier (94) will extend at least from an end of the bolt housing (90: see 112(b) rejection above) to at least the nearest end of the bolt keeper (It is known in the art that for a lock to function as a lock, the bolt must be inserted into a keeper, Within the prior art, the cutting barrier is along the entire length of the bolt and therefore will extend beyond the nearest point of the bolt keeper).
In regard to claim 6, Fann teaches the throw lock assembly as claimed in claim 1, in which the cutting barrier (94) comprises material consisting of one of the following: hardened 
In regard to claim 7, Fann teaches the throw lock assembly as claimed in claim 1, in which the bolt casing (92) comprises at least one of: a plurality of cooperatively configured casing members; and stainless steel (Column 6, lines 4-7 describe the bolt casing made of anti-corrosion properties such as stainless steel).
In regard to claim 9, Fann teaches the throw lock assembly as claimed in claim 1, in which the bolt casing (92) comprises one of the following: 
a tubular body configured to contain the cutting barrier (94) within a cavity (hollowed out interior of bolt casing) extending between opposite ends of the tubular body; and a bar provided with a recess in a side therefor, configured to accommodate the cutting barrier within the recess (the prior art contains the bolt casing comprising of a tubular body wherein the casing is shelled out and therefor has a cavity where the cutting barrier is contained).
In regard to claim 10, Fann teaches the throw lock assembly as claimed in claim 1, in which the cutting barrier (94) comprises a rod (942).
In regard to claim 12, Fann teaches the throw lock assembly as claimed in claim 1, in which the spacer member (93) comprises at least one of material that is harder than that of the bolt casing; and stainless steel, aluminum, and zinc alloy material (column 6 lines 10 – 13 describe the spacer member made of zinc alloy).
In regard to claim 14, Fann teaches the throw lock assembly as claimed in claim 1, in which the spacer member (93) comprises a bar (a bar is a broad term such as Merriam-Webster) having with a recess (933) configured to accommodate the cutting barrier (94).
In regard to claim 15, Fann teaches the throw lock assembly as claimed in claim 1, in which the bolt casing (92) defines an elongate cavity (hollowed interior of bolt casing), in which the cutting barrier (94) and the spacer member (93) can be enclosed, extending between opposite ends of the cavity.
In regard to claim 16, Fann teaches the throw lock assembly as claimed in claim 1, in which the bolt casing (92) comprises a tubular body (The bolt casing is of tube-like shape) having opposite ends, to which respective end plates can be attached (It is the examiners position to interpret the bolt casing as having the capability to have end plates attached to it as per 112b declared. The end plates can be attached to the ends for various reasons including further sealing the inside from elements exposed from the outside of the bolt casing, providing a guide for which the bolt to engage into the bolt keeper, etc.), and the cutting barrier (94) and spacer member (93) are in the form of rods that can be housed within the cavity and extend between the ends of the cavity (the cutting barrier is in the form of a rod and is housed inside the spacer member that is also in the form of a rod, both extending between the ends of the cavity).
In regard to claim 17, Fann teaches a throw bolt assembly of a throw lock assembly as claimed in claim 1, comprising a cutting barrier (94) and a bolt casing (92) to house the cutting barrier (94), the cutting barrier (94) being harder than the bolt casing (92)( The cutting barrier is described as being made from high-carbon steel, column 6 line 46, which is stronger than what the bolt casing is described as being made from, 
a throw portion of the throw bolt (9) including at least a portion of the cutting barrier (94), and at least the entire portion of the cutting barrier (94) in the throw portion will be shielded (the cutting barrier is shielded by being contained in the spacer member and the bolt casing, and when engaged also the bolt keeper); 
comprising a spacer member (93) that can be housed within the bolt casing (92), arranged between the cutting barrier (94) and a side wall of the bolt casing (92) (the spacer member is the material between the bolt casing wall and the cutting barrier); 
in which the spacer member (93) comprises material having lower hardness than the cutting barrier (The cutting barrier is described as being made from high-carbon steel, column 6 line 46, while the spacer member is describes as being made from metals with lower hardness including zinc alloy or copper, column 6 line 10); 
and the throw bolt assembly comprising a drive mechanism (8) to move the throw bolt (9) in use between the non-locking and locking positions, responsive to an engagement member (95) of the drive mechanism (8) being inserted into a recess (936) provided in the throw bolt (9) and applying a force to the throw bolt (force is applied when engaged); 
in which the spacer member (93) is configured such that the recess (936) can be formed through the side wall of the bolt casing (92) and into the spacer member (93) (the recess is formed through the upper side wall of the bolt casing and into the spacer member), without passing through the spacer member (93) (It is obvious in the art that 
and in which the bolt casing (92) comprises a tubular body (The bolt casing is of tube-like shape) having opposite ends, to which respective end plates can be joined (It is the examiners position to interpret the bolt casing as having the capability to have end plates attached to it as per 112b declared. The end plates can be attached to the ends for various reasons including further sealing the inside from elements exposed from the outside of the bolt casing, providing a guide for which the bolt to engage into the bolt keeper, etc.), and the cutting barrier (94) and spacer member (93) are in the form of rods that can be housed within the cavity (hollowed interior of bolt casing) and extend between the ends of the cavity (the cutting barrier is in the form of a rod and is housed inside the spacer member that is also in the form of a rod, both extending between the ends of the cavity).
In regard to claim 21, Fann teaches the throw bolt assembly as claimed in claim 17, in which the bolt casing (92) defines an elongate cavity (hollowed interior of bolt casing), in which the cutting barrier (94) and the spacer member (93) can be enclosed, extending between opposite ends of the cavity (hollowed interior of bolt casing).
In regard to claim 22, Fann teaches the throw bolt assembly as claimed in claim 17, in which the spacer member comprises a rod (93).

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have designed the spacer member rod of Fann to have a thickness of at least 5 mm and at most 14 mm with a width of at least 5 mm and at most 20 mm in order for the rod to fit within the bolt casing and fill some the remaining space after the cutting barrier was installed while also assisting to mitigate the ease of cutting the throw bolt, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.
In regard to claim 24, Fann teaches the throw bolt assembly as claimed in claim 17, comprising a bolt holder (90) to moveably accommodate the throw bolt (9) , the bolt holder (90) comprising a channel (the hollowed inside of the bolt holder) extending between proximal and distal ends, the channel (the hollowed inside of the bolt holder) configured such that the throw bolt (9) can slide coaxially within the channel (the hollowed inside of the bolt holder), between a retracted position and a projecting position (the throw bolt slides coaxially within the channel when the locking mechanism is used), in that when the throw bolt (9) is in the projecting position, a throw portion (see FIG. 9) of the throw bolt (9) including a distal end of the throw bolt projects from the distal end of the channel (the hollowed inside of the bolt holder); 
and when the throw bolt (9) is in the retracted position, its distal end will be relatively more proximate to the distal end of the channel than when it is in the 
in which the bolt holder (90) and the throw bolt (9) are configured such that the throw portion of the throw bolt (9) includes at least a portion of the cutting barrier (94) (the cutting barrier is housed inside the throw bolt and therefor has a portion of the cutting barrier included in the throw portion), and the entire portion of the cutting barrier (94) in the throw portion is shielded (when the lock is engaged, the throw portion, including the cutting barrier and spacer member portion, is shielded within the bolt keeper).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fann in view of Sin Yeok Ang (GB 2158501 A), hereinafter Sin.
In regard to claim 5, Fann teaches the throw lock assembly as claimed in claim 1, having a cutting barrier (94).
	Fann does not teach the cutting barrier having a Rockwell C hardness of at least 55 HRc. 

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the lock of Fann with the material of Sin so that the cutting barrier has a Rockwell hardness of 55 to hinder the ability for a saw to cut through it.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fann, in view of Frank Best (US 2290727 A), hereinafter Best.
	In regards to claim 8, Fann teaches the throw lock assembly as claimed in claim 1, in which the bolt casing (92) comprises a casing body (922).
	Fann does not teach the bolt casing comprising a casing body and a cover plate.
Best teaches the bolt casing comprising of a casing body (30) and a cover plate (31) configured such that the casing body (30) defines a cavity (the area where the cutting barrier 34 retracts into) to accommodate the cutting barrier (34), and the cover plate (31) can be joined to the casing body (30) to enclose the cutting barrier (34) within the cavity.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the bolt casing of Fann’s lock with the bolt casing of Best in order to make manufacturing the bolt casing simpler because it is known in the art that manufacturing a cavity into a casing is easier using a cover plate than it is manufacturing a bolt to have a cavity without a cover plate.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fann in view of Beudat et al. (US 4633688 A), hereinafter Beudat.
	 In regard to claim 11, Fann teaches the throw lock assembly as claimed in claim 1.
Fann does not teach the cutting barrier comprising a plurality of barrier members.
Beudat teaches a cutting barrier (15/15’) comprising a plurality of barrier members.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the throw lock of Fann with a plurality of barrier members from Beudat in order to increase the difficulty in cutting through the bolt.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Fann, in view of Alan Lurie (US 20090071209 A1), hereinafter Alan.
In regard to claim 23, Fann teaches the throw bolt assembly as claimed in claim 17.
Fann does not teach the throw bolt assembly provided unassembled.
Alan teaches a throw bolt assembly provided unassembled (The abstract describes a kit for the lock subassembly and different components)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have modified the lock of Fann providing it unassembled as in the lock of Alan so that it would be less costly to produce and also provide the customer with a capability to adapt it to different configurations regarding what it is being used to secure.  
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fann.
In regard to claim 25, Fann teaches a method of assembling a throw bolt assembly as claimed in claim 17, the method including: 
assembling the throw bolt (any method of assembling something must inherently include assembling the components), and using a tool to remove material from the side wall of the bolt casing and from the spacer member adjacent the side wall (It is known in the art that only a finite number of methods exist to form a recess, using a tool being an obvious method as a tool can be anything which aids in accomplishing a task ‘Merriam-Webster’), to form at least one recess (936) into the spacer member (93), the recess not passing through the spacer member (It is obvious in the art that the recess 936 formed on the spacer member 93 is capable of not fully going through the spacer member without impeding the function of the engagement member and would result in being formed through the bolt casing 92 side wall to where the engagement member is flush with the outer wall of the bolt casing) the recess configured and arranged to accommodate an engagement member (95) of a drive mechanism (8) of the throw lock assembly, to engage and move the throw bolt in use between the non-locking and locking positions.
With regard to claim 26, Fann teaches the method as claimed in claim 25, including boring a plurality of recesses (936) into the spacer member (93), the recesses (936) arranged in a row (the two recesses are considered in a row).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY DEINLEIN whose telephone number is (571)272-4340. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY DEINLEIN/Examiner, Art Unit 3675                                                                                                                                                                                                        571-272-4340




/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675